                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN ALANIZ,                                     Case No. 18-cv-05788-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF SERVICE
                                                 v.
                                   9

                                  10     OFFICER KEVIN ENTERLINE #3821, et
                                         al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                                               INTRODUCTION
                                  14
                                              Plaintiff, a prisoner of the State of California currently incarcerated at Pleasant Valley
                                  15
                                       State Prison, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983 against two police
                                  16
                                       officers at the San Jose Police Department and Santa Clara County deputy district attorney
                                  17
                                       Brandon Cabrera. Plaintiff is granted leave to proceed in forma pauperis in a separate order. The
                                  18
                                       complaint is now before the Court for review pursuant to 28 U.S.C. § 1915A.
                                  19
                                                                                   DISCUSSION
                                  20
                                       A.     Standard of Review
                                  21
                                              A federal court must engage in a preliminary screening of any case in which a prisoner
                                  22
                                       seeks redress from a governmental entity, or from an officer or an employee of a governmental
                                  23
                                       entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and
                                  24
                                       dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                  25
                                       granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.
                                  26
                                       § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police
                                  27
                                       Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
                                  28
                                   1           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   2   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   3   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   4   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   5   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   6   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   7   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   8   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   9   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  10           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  11   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  12   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
Northern District of California
 United States District Court




                                  13   42, 48 (1988).

                                  14   B.      Legal Claims

                                  15           According to the complaint, on August 7, 2012, defendant San Jose police officers Kevin

                                  16   Enterline (#3821) and David Kirby (#3817) conducted a traffic stop of a vehicle in which plaintiff

                                  17   was a passenger. The officers asked plaintiff to exit the vehicle, and he complied. Officer

                                  18   Enterline proceeded to pat search plaintiff. After Officer Enterline felt what he believed to be a

                                  19   gun in plaintiff’s pocket, Officer Enterline yelled “gun” to Officer Kirby. At that point, plaintiff

                                  20   pulled away from Officer Enterline and began to run. Although the allegations are not entirely

                                  21   clear as to what happened after plaintiff ran, the Court notes that plaintiff seeks damages for

                                  22   medical bills and “pain and suffering” caused by a police dog, that he identifies as “Officer Dog

                                  23   Rocko.” ECF No. 1 at 3-4.1 Attachments to the complaint further show that plaintiff was taken to

                                  24   a hospital after his arrest. See id. at 8. The Court understands plaintiff to be alleging that he was

                                  25   stopped by a police dog and suffered injuries as a result.

                                  26           Plaintiff alleges that there was no probable cause for the vehicle stop or pat search, that the

                                  27

                                  28
                                       1
                                        Citations are to the Electronic Case File (“ECF”); pin cites are to the ECF-generated page
                                       numbers at the tops of the documents.
                                                                                       2
                                   1   officers acted without a warrant, and that plaintiff was not on any parole or probation that would

                                   2   require him to cooperate with a search. Plaintiff also represents that the Santa Clara County

                                   3   Superior Court granted his motion to suppress all evidence discovered as a result of the search and

                                   4   seizure.

                                   5          Traffic stops, investigative stops, and arrests are covered by the Fourth Amendment’s

                                   6   protection “against unreasonable searches and seizures.” U.S. Const. amend IV. “An officer may

                                   7   conduct a traffic stop if the officer has ‘probable cause to believe that a traffic violation has

                                   8   occurred.’” United States v. Fowlkes, 804 F.3d 954, 971 (9th Cir. 2015) (quoting Whren v. United

                                   9   States, 517 U.S. 806, 810 (1996)). “To justify an investigative stop, a police officer must have

                                  10   reasonable suspicion that a suspect is involved in criminal activity.” United States v. Colin, 314

                                  11   F.3d 439, 442 (9th Cir. 2002). An arrest must be supported by probable cause. An arrest is

                                  12   supported by probable cause if, under the totality of the circumstances known to the arresting
Northern District of California
 United States District Court




                                  13   officer, a prudent person would have concluded that there was a fair probability that the defendant

                                  14   had committed a crime. Luchtel v. Hagemann, 623 F.3d 975, 979 (9th Cir. 2010).

                                  15          A claim that a law enforcement officer used excessive force in the course of an arrest or

                                  16   other seizure is analyzed under the Fourth Amendment reasonableness standard. See Graham v.

                                  17   Connor, 490 U.S. 386, 394-95 (1989); Forrester v. City of San Diego, 25 F.3d 804, 806 (9th Cir.

                                  18   1994). “Determining whether the force used to effect a particular seizure is ‘reasonable’ under the

                                  19   Fourth Amendment requires a careful balancing of ‘“the nature and quality of the intrusion on the

                                  20   individual’s Fourth Amendment interests’” against the countervailing governmental interests at

                                  21   stake.” Graham, 490 U.S. at 396 (citations omitted).

                                  22          Giving it the liberal construction to which it is entitled, the pro se complaint states

                                  23   cognizable § 1983 claims against officers Enterline and Kirby for Fourth Amendment violations

                                  24   based on an unlawful search and seizure and the use of excessive force in the course of the search

                                  25   and seizure.

                                  26          The complaint fails to state a claim against defendant deputy district attorney Brandon

                                  27   Cabrera. Plaintiff fails to link this defendant to his claims. In any event, a state prosecuting

                                  28   attorney enjoys absolute immunity from liability under 42 U.S.C. § 1983 for his conduct in
                                                                                          3
                                   1   pursuing a criminal prosecution insofar as he acts within his role as an “advocate for the State”

                                   2   and his actions are “intimately associated with the judicial phase of the criminal process.” Imbler

                                   3   v. Pachtman, 424 U.S. 409, 430-31 & n.33 (1976). Accordingly, defendant Cabrera is

                                   4   DISMISSED for failure to state a claim.

                                   5                                             CONCLUSION

                                   6          For the foregoing reasons, the Court orders as follows:

                                   7          1. Liberally construed, the complaint states a cognizable § 1983 claim against defendants

                                   8   Enterline and Kirby for violating plaintiff’s Fourth Amendment rights. The Clerk shall terminate

                                   9   Brandon Cabrera as a defendant on the docket in this action.

                                  10          2. The Clerk shall issue summons and the United States Marshal shall serve, without

                                  11   prepayment of fees, a copy of the complaint (dkt. no. 1), with all attachments thereto, and a copy

                                  12   of this order upon defendants Officer Kevin Enterline (#3821) and Officer David Kirby (#3817)
Northern District of California
 United States District Court




                                  13   at the San Jose Police Department.

                                  14          A courtesy copy of this order shall also be mailed to the San Jose Office of the City

                                  15   Attorney.

                                  16          3. In order to expedite the resolution of this case, the Court orders as follows:

                                  17                  a.      No later than 91 days from the date this order is filed, defendants must file

                                  18   and serve a motion for summary judgment or other dispositive motion. If defendants are of the

                                  19   opinion that this case cannot be resolved by summary judgment, defendants must so inform the

                                  20   Court prior to the date the motion is due. A motion for summary judgment also must be

                                  21   accompanied by a Rand notice so that plaintiff will have fair, timely, and adequate notice of what

                                  22   is required of him in order to oppose the motion. Woods v. Carey, 684 F.3d 934, 939 (9th Cir.

                                  23   2012) (notice requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be

                                  24   served concurrently with motion for summary judgment).2

                                  25
                                       2
                                  26     If defendants assert that plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), defendants must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                            4
                                   1                  b.      Plaintiff’s opposition to the summary judgment or other dispositive motion

                                   2   must be filed with the Court and served upon defendants no later than 28 days from the date the

                                   3   motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment

                                   4   provided later in this order as he prepares his opposition to any motion for summary judgment.

                                   5                  c.      Defendants shall file a reply brief no later than 14 days after the date the

                                   6   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   7   hearing will be held on the motion.

                                   8          4. Plaintiff is advised that a motion for summary judgment under Rule 56 of the Federal

                                   9   Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must do in

                                  10   order to oppose a motion for summary judgment. Generally, summary judgment must be granted

                                  11   when there is no genuine issue of material fact – that is, if there is no real dispute about any fact

                                  12   that would affect the result of your case, the party who asked for summary judgment is entitled to
Northern District of California
 United States District Court




                                  13   judgment as a matter of law, which will end your case. When a party you are suing makes a

                                  14   motion for summary judgment that is properly supported by declarations (or other sworn

                                  15   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  16   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  17   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                  18   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  19   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  20   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                  21   Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                  22          (The Rand notice above does not excuse defendants’ obligation to serve said notice again

                                  23   concurrently with a motion for summary judgment. Woods, 684 F.3d at 939).

                                  24          5. All communications by plaintiff with the Court must be served on defendants’ counsel

                                  25   by mailing a true copy of the document to defendants’ counsel. The Court may disregard any

                                  26   document which a party files but fails to send a copy of to his opponent. Until a defendants’

                                  27   counsel has been designated, plaintiff may mail a true copy of the document directly to

                                  28   defendants, but once a defendant is represented by counsel, all documents must be mailed to
                                                                                          5
                                   1   counsel rather than directly to that defendant.

                                   2          6. Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No

                                   3   further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   4   before the parties may conduct discovery.

                                   5          7. Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the Court

                                   6   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                   7   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to

                                   8   Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                   9   pending case every time he is moved to a new facility.

                                  10          8. Any motion for an extension of time must be filed no later than the deadline sought to

                                  11   be extended and must be accompanied by a showing of good cause.

                                  12          9. Plaintiff is cautioned that he must include the case name and case number for this case
Northern District of California
 United States District Court




                                  13   on any document he submits to the Court for consideration in this case.

                                  14          IT IS SO ORDERED.

                                  15   Dated: 1/25/2019

                                  16

                                  17
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
